To vacate an order dismissing an appeal from Justice Court, and allow relator to file a new affidavit and bond.
Granted May 14, 1873.
Held, that an appeal from a justice cannot be dismissed absolutely for defects and informalities in the affidavit and bond, where the appellant tenders a new and proper affidavit and bond; that the proper practice on motion to dismiss an appeal for such defects is to make an order nisi that the appeal be dismissed, unless within the time specified a new and correct affidavit and bond be filed, and that mandamus is the proper remedy where an appeal has been improperly dismissed for such defects.